Exhibit 10.2

 

LOGO [g566677g0408063219690.jpg]      

Company Headquarters

405 South Main Street Suite 1200

Salt Lake City, Utah 84111

ph. 801.257.3400

fax. 801.257.3460

www.kengarff.com

 

April 3, 2018

Leucadia National Corporation

520 Madison Ave., 11th Floor

New York, NY 10022

Attention: Brian P. Friedman

 

  Re:     Buy-Out Offer Letter

Dear Brian,

This letter constitutes a formal offer to purchase all Leucadia-owned interests
in the Garcadia holding companies and all Leucadia-owned real estate associated
with the Garcadia dealerships (including Leucadia-owned vacant land purchased in
conjunction with the Garcadia investment) for a total purchase price of $485M.
The purchase price will be paid $435M in cash at closing and Leucadia will
retain $50M in senior preferred equity with an 8% cash or 10% PIK annual
dividend.

With respect to this transaction, Garff and Leucadia agree to the above and
following:

 

  1. The total purchase price will be as noted above. Leucadia’s $50 million
preferred equity, with the above noted dividends, will be issued by a Garff
entity (“New Bondco”) to be approved by Leucadia, and will be pre-payable at par
plus PIK and accrued dividends at any time. The preferred dividend rates will
increase 200 bps each year beginning on the third anniversary. The preferred
cash dividend payment will be expressly permitted by the bond covenants, payment
will not be limited in any way and payment will be made promptly each quarter in
cash from profits. New Bondco will own, among other assets, all Garcadia
Dealerships and the Garcadia platform additional revenues and management
expenses contemplated in the September 2016 Project Drive CIP (collectively, the
“Garcadia Assets”). The Garcadia Assets will be held in Garcadia Holdco (which
will be a subsidiary of New Bondco and approved by Leucadia). New Bondco will
also own all other Garff Dealerships and the same ancillary revenues and
management expenses associated with those Garff Dealerships, the intent being
that New Bondco will own all dealerships that are associated broadly with the
Ken Garff Automotive Group, as well as all ancillary revenues and management
expenses.

 

  2.

This preferred equity will be senior in right of payment of principal and
accrued and PIK dividends over all other classes of equity to distributions from
(a) the “CNI Builder Basket” (as permitted by the covenants and restrictions in
the bond financing) of “CNI” relating specifically to Garcadia Holdco regardless
whether the Garff Dealerships have a negative CNI; and (b) the entire $15M
portion of the general basket that

 

1 of 3



--------------------------------------------------------------------------------

LOGO [g566677g0408063219690.jpg]      

Company Headquarters

405 South Main Street Suite 1200

Salt Lake City, Utah 84111

ph. 801.257.3400

fax. 801.257.3460

www.kengarff.com

 

  becomes accessible under the bond financing covenants in no more than 4 years.
Payments under these baskets will be made in cash as promptly as possible upon
the availability of the basket as per their definitions. Furthermore, the
Leucadia senior preferred equity will be senior in right over all classes of
equity in New Bondco to any cash distributions associated with or related to the
refinancing of the corporate bond. This preferred equity will not be senior in
right to any distributions from the “CNI Builder Basket” of CNI relating to
non-Garcadia Holdco assets or to any other permitted distributions from New
Bondco (e.g., the $4M annual employee equity buyback bucket that will be used to
liquidate some of Brett Hopkins’ equity over time). Nothing in this section will
diminish the priority of the Leucadia senior preferred upon a liquidation,
distribution, sale or other winding up of the business. “CNI Builder Basket” and
“CNI” definitions to be mutually agreed and consistent with comparable
transactions.

 

  3. New Bondco and its subsidiaries shall not incur any debt or other
obligation except for up to $350 million of the committed corporate-bond
financing, and normal operational trade debt and normal floor-plan financing as
noted below. In determining “CNI” relating to the Garcadia Holdco, the interest
payment on up to $300 million of the corporate bond may be allocated to Garcadia
Holdco. Garff agrees that the rent charged to the Garcadia Holdco dealerships
will continue in accordance with the current lease terms. New Bondco will give
Leucadia all communications and financial statements provided to bond holders,
as well as separate certified, annual financial statements relating to Garcadia
Holdco, and Leucadia will have the right to audit (at its expense) those
financial statements within 60 days after receipt of the financial statements.

 

  4. At the closing, Leucadia will pay to Garff a fixed amount of $5,750,000 as
the “Garff New Dealership Equity Award” and the “Garff Phase II Equity Award”
described in the Side Letter Agreement dated September 19, 2014.

 

  5. At the closing, the Leucadia-owned real estate will be purchased or
contributed to a Garff entity (“Real Estate Holdco”) free and clear of all
financial liens and encumbrances, and Garff may also contribute the Garff-owned
real estate involving the Garcadia Dealerships to Real Estate Holdco free and
clear of all financial liens and encumbrances.

 

  6.

Subject to the terms of this letter, at the closing the balance sheets for the
Garcadia holding companies, including cash and working capital, as well as
operational debts and liabilities (such as leasehold debts, flooring and other
trade debts), shall be consistent with our past practice and the Garcadia
dealerships operating in the ordinary course of business prior to closing;
provided, that there will be accruals for the recent California wage class
action

 

2 of 3



--------------------------------------------------------------------------------

LOGO [g566677g0408063219690.jpg]      

Company Headquarters

405 South Main Street Suite 1200

Salt Lake City, Utah 84111

ph. 801.257.3400

fax. 801.257.3460

www.kengarff.com

 

  settlement. Until this transaction has closed, Leucadia will continue to
receive its distributions from the business through the closing.

 

  7. If at any time within 3 years following the closing, Garff directly or
indirectly (a) sells any of its equity in New Bondco, (b) issues any new equity
in New Bondco (c) receives management fees in or from New Bondco, (d) receives
sale proceeds from individual asset sales in New Bondco or (e) receives other
New Bondco distributions, that alone or in the aggregate imply an equity value
greater than the effective value of such equity at closing, Garff will pay
Leucadia 25% of the increased value of such equity, fees or distributions. Until
the Leucadia preferred equity is paid in full, Garff will not, without the prior
approval of Leucadia, enter into any transaction that would result in Garff no
longer having voting or operational control over the Garcadia Assets.

 

  8. The parties shall cooperate with respect to all reasonable and necessary
steps required to complete this transaction, including without limitation the
negotiation of the transaction agreements and any other required definitive
documentation, the making of all filings and the obtaining of all required
approvals.

 

  9. This transaction will close as soon as practicable but no later than
July 31, 2018.

We are excited for the opportunity to pursue this transaction with you. If you
find these terms acceptable, please countersign below, and we will work together
to put transaction documents together quickly.

Sincerely,

 

LOGO [g566677g87i10.jpg]

John K. Garff

Garff Ventures, LLC/Garff Ventures II, LLC

Garff Ventures Auto, LLC/Garff Ventures Auto II, LLC

Garff Enterprises, Inc.

Acknowledged and Accepted by:

 

LOGO [g566677g15e03.jpg]

Brian P. Friedman

Leucadia National Corporation

Dated:    5-APR-18        

 

3 of 3